Citation Nr: 0507162	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1952 to 
July 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This issue was remanded by the Board 
in January 2004.  


FINDING OF FACT

The veteran does not have a diagnosed stomach disorder.


CONCLUSION OF LAW

The veteran does not have a stomach disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims service connection for a stomach disorder, 
citing treatment at the Great Lakes Naval Hospital in 1957 
and 1958.  Service medical records (SMRs) are negative for 
any mention of treatment or diagnosis of any stomach disorder 
while in service.  (Treatment records from Great Lakes do 
document an appendectomy which resulted in mild small bowel 
obstruction because of adhesions, for which the veteran has 
been service connected since 1958.)  

Of record are private treatment records which show occasional 
treatment for stomach-related acute conditions.  The veteran 
had an upper gastrointestinal (GI) examination in August 1992 
on a cited history of possible hiatus hernia.  No hiatus 
hernia was identified.  The examiner noted that debris within 
the stomach obscured mucosal detail, but he found no gross 
ulcerations in the stomach.  The examiner's impression was 
gastroesophageal reflux.  

In September 1996 the veteran was seen at St. Joseph's 
Medical Center in South Bend, Indiana complaining of 
abdominal discomfort, nausea, and vomiting.  All diagnostic 
tests were essentially normal.  An ultrasound of the 
gallbladder failed to reveal any gallstones, but the examiner 
noted that small stones might not be detectable.  The 
physician's impression was abdominal pain of questionable 
etiology.  

A November 1999 treatment note from the emergency room of the 
Memorial Hospital of South Bend shows that the veteran 
complained of nausea and some vomiting.  The treating 
physician opined that this was in reaction to fasting in 
advance of blood testing, which might have thrown his blood 
sugars "out of whack."  (The veteran is diabetic.)  A 
September 2000 treatment note from the same hospital 
emergency room shows the veteran complained of vomiting that 
day on leaving work, and also the previous day after eating 
some sausage at a picnic.  It was the sausage that he vomited 
up.  The physician's impression was acute recurrent vomiting.  

On remand, the veteran was afforded a VA medical examination 
at the VA Medical Center (VAMC) in Battle Creek, Michigan.  
The examiner noted the veteran's medical history, including 
his appendectomy and resulting complications in service, and 
his reported periodic episodes of vomiting and nausea.  The 
veteran reported that the pattern of these episodes was 
unpredictable, but that they were sometimes related to what 
he ate, and that sometimes nuts and seeds and hard casings 
aggravated his abdominal pain.  An x-ray examination showed a 
non-specific bowel gas pattern without obstruction or 
perforation.  No abnormal calcification was seen.  The 
radiologist's impression was:  non-specific bowel gas 
pattern.  Diagnostically, the radiologist determined the x-
ray was normal.

The VA examiner's impressions were:  persistent lower 
abdominal soreness of unclear etiology; intermittent 
abdominal cramping with dumping syndrome, most likely related 
to the effects from the resection of the intestine that 
occurred in service; intermittent vomiting of unclear 
etiology; occasional rectal bleeding with history of 
hemorrhoidectomy (the examiner recommended further evaluation 
at the time); diabetes mellitus diagnosed approximately 20 
years earlier; renal insufficiency, not likely related to the 
effects from the resection in service; and anemia of unclear 
etiology.  (The veteran was scheduled for a lower endoscopy 
and colonoscopy at the VA Medical Center (VAMC) in Ann Arbor, 
Michigan, but the veteran failed to report for that 
examination.)  

(Based on this examiner's assessment that the veteran's 
intermittent abdominal cramping with dumping syndrome was 
most likely related to the effects from the resection of the 
intestine that occurred in service, the RO, sua sponte, 
opened and granted a claim for increased rating for this 
previously service-connected disability, effective as of the 
date of the VA examination.  That increased rating does not 
resolve the instant claim of service connection for a stomach 
disorder, which is now before the Board.)  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

As noted above, a predicate to establishing service 
connection is that there must be medical evidence of a 
current disability.  Scrutiny of all of the evidence of 
record fails to reveal any medical evidence of a current 
disability of the stomach itself.  While the record shows the 
veteran has been seen several times over the years for 
complaints of vomiting and nausea, the events have been acute 
and transitory.  Most significantly, the February 2004 VA 
examiner did not diagnose any stomach disorder.  Instead, the 
veteran was found to have intermittent cramping with dumping 
syndrome, which was attributed to the veteran's previously 
service-connected disability, as noted above.  The persistent 
lower abdominal soreness and intermittent vomiting were both 
determined to be of uncertain etiology.  

In sum, without medical evidence of a current stomach 
disability, the analysis ends.  Service connection for a 
stomach disorder cannot be granted because there is no 
evidence of any currently diagnosed disability.  Symptoms, 
such as vomiting, which might be attributable to some sort of 
stomach disorder, do not constitute an underlying diagnosed 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Consequently, the preponderance of the evidence is against 
the claim.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, the month of receipt of his claim, and several months 
before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the November 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a SSOC reporting the results 
of the RO's reviews, and the text of portions of the VA 
regulations, as noted above.  In a correspondence dated in 
February 2004, after the Board's remand, the veteran was 
notified of his pending medical examination, and the RO 
sought any additional evidence the veteran might have or know 
of that would support his claim.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs.  The RO obtained 
and incorporated into the record the private treatment 
records discussed above.  Also, as noted above, the veteran 
was afforded a VA medical examination.  The veteran's 
representative argues that the veteran should not be 
prejudiced by having a portion of his examination, for which 
the veteran did not appear, scheduled at such a distant 
facility as to make it "way beyond the bounds of travel."  
The veteran's representative further questioned why an 
endoscopy and colonoscopy could not have been scheduled 
concurrent with the first examination.  Whether this should 
have been done or not is not determinative.  Because there is 
no medical diagnosis of a current stomach disorder, and 
because the scheduled test (lower endoscopy and colonoscopy) 
could not have examined the stomach, the failure to report 
for the testing in Ann Arbor does not constitute the basis of 
the Board's denial of this claim.  In other words, it does 
not appear that the clinical findings led the examiner to 
conclude that the source of the veteran's problems was the 
stomach.  If so, a gastroscopy would have been ordered.  
Consequently, the Board relies on the examiner's conclusions 
and reasonable inferences that may be made based on those 
conclusions, namely that the veteran does not have a stomach 
disorder.  Rather, he experiences other gastrointestinal 
problems, some of which affect the lower gastrointestinal 
tract, and which might be more definitively described if a 
lower endoscopy or colonoscopy is performed.  Given the 
standard of the regulation--38 C.F.R. § 3.159--the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for stomach disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


